Case 2:14-cv-04090-JBW-RML Document 277 Filed 05/31/19 Page 1 of 4 PageID #: 5955




  By ECF                                                             May 31, 2019

  Hon. Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201


         Re: Belfiore v. The Procter & Gamble Company, 14 Civ. 4090
               (JBW) (RML)

  Dear Judge Weinstein:

          On behalf of Defendant The Procter & Gamble Company (“P&G”), we write to request a
  status conference with this Court specifically regarding the Belfiore case against P&G, in order
  to update the Court on certain developments specific to this case that have occurred since the
  Court originally granted class certification on March 27, 2017: (i) a federal court-approved
  settlement of consumer claims of the type asserted here regarding P&G’s flushable wipes, which
  covers consumers in every state except New York, and (ii) the Federal Trade Commission’s
  (“FTC”) closure of its investigation of P&G’s flushable wipes with no action. P&G respectfully
  submits that these developments raise potentially dispositive issues in the Belfiore case as to the
  propriety of class certification, separate and apart from the injury and causation issues that the
  Second Circuit has remanded to this Court. For that reason, P&G requests that the Court bring
  the Belfiore parties together to consider these issues in advance of any evidentiary hearing on
  the injury and causation issues identified by the Second Circuit. 1

         A.      P&G’s 49-State Settlement.

          From the outset of this litigation, this Court has observed that the “sprawling flushable
  wipes litigation … cries out for a global settlement.” See, e.g., Scheduling Order, D.E. 252, at 1
  (Oct. 13, 2016). Consistent with the Court’s guidance, plaintiffs’ counsel representing
  consumers across every state except New York agreed with P&G to resolve claims regarding the
  flushability of P&G’s flushable wipes. That settlement was reached in Pettit v. Procter & Gamble
  Company, No. 15-cv-2150, pending in the Northern District of California, and simultaneously

  1        Should this case proceed to a hearing on the injury and causation issues identified by the
  Second Circuit, P&G expects to raise other reasons this Court should decertify the purported
  class, including plaintiff’s inability to prove causation and injury on a classwide basis through
  common proof. This letter is not meant to brief those and similar issues, which P&G would do if
  necessary at the appropriate time.
Case 2:14-cv-04090-JBW-RML Document 277 Filed 05/31/19 Page 2 of 4 PageID #: 5956



  Hon. Jack B. Weinstein
  May 31, 2019
  Page 2


  resolved another flushable wipes-related class action against P&G that was pending in the
  Southern District of Ohio but has now been dismissed. See Ramcharitar v. Procter & Gamble
  Co., No. 15-cv-0457 (S.D. Ohio). Plaintiffs in both the Pettit and Ramcharitar actions asserted
  claims similar to those asserted by Mr. Belfiore here. On March 29, 2019, Judge Seeborg of the
  U.S. District Court for the Northern District of California granted final approval of the
  settlement, which covers “[a]ll Persons … who purchased the [P&G] Product in the United States
  between April 6, 2011 and November 26, 2018, excluding purchases in the State of New York
  and purchases for purposes of resale.” A copy of the order of final approval and settlement
  agreement are attached as Exhibit A and B, respectively.

          Unfortunately, this settlement does not cover the claims of the New York consumers who
  are before this Court and who are represented by their class counsel at Wolf Popper LLP. P&G
  would have preferred to settle these cases on a truly nationwide basis, but Mr. Belfiore (through
  class counsel in this case) declined to participate in the settlement after the terms of the
  settlement were disclosed to them. Had Mr. Belfiore joined the Pettit settlement, this matter
  would have been resolved as to P&G on a nationwide basis, just as the Court has counseled for
  many years. Instead, Mr. Belfiore and his counsel are now litigating the only consumer
  flushable wipes case against P&G in the nation.

         B.      T he 49-State Settlement Provides Monetary and Injunctive Relief to
                 Consumers.

         The Pettit settlement provides significant monetary relief to consumers. Consumers who
  submit a valid claim are entitled to a cash refund of $0.60 for each package of the wipes they
  purchased, up to a limit of $4.20 for purchases without a proof of purchase and $30 for
  purchases supported by a proof of purchase. See Ex. B ¶ 4.4.

          The settlement also provides valuable non-monetary relief that will benefit all
  consumers, including those in New York. To start, P&G is required to make significant changes
  to the composition and testing of the wipes, as P&G has agreed not to use certain fibers in the
  wipes. Additionally, P&G will ensure that all current and future versions of the wipes will
  comply with more stringent testing protocols. See id. ¶ 3.2.

           P&G has also agreed to make substantial changes to the labeling of the wipes, including
  changes that this Court has endorsed. For example, in addition to the existing instruction on the
  label that “[f]or best results, flush only one or two wipes at a time,” P&G is adding another
  instruction to the label: “Use only in well-maintained plumbing systems.” See id. This is
  consonant with the Court’s previous observations that, for example, “the easiest way to settle”
  the litigation would be an “injunction without damages” requiring “a plain forthright statement”
  such as “[f]lush after putting one in the toilet and make sure your toilets are in good shape.” See
  Tr. of Mar. 31, 2015 Status Conf., D.E. 87, at 22. During the 2017 hearing on class certification,
  the Court likewise suggested a settlement should include “a further warning, it seems to me, not
  to use [the wipes] if the plumbing facilities are not in good order.” See Tr. of Feb. 3, 2017 Hr’g
  on Renewed Mot. to Deny Class Certification, D.E. 257, at 54. P&G’s modifications to the label
  are thus consistent with this Court’s prior guidance to the parties on an appropriate non-
  monetary resolution of this matter.
Case 2:14-cv-04090-JBW-RML Document 277 Filed 05/31/19 Page 3 of 4 PageID #: 5957



  Hon. Jack B. Weinstein
  May 31, 2019
  Page 3


          Finally, P&G will be modifying the label of wipes to add a statement that “Your
  satisfaction is guaranteed. For details of our refund program go to our website at
  www.charmin.com/guarantee”. See Ex. B ¶ 3.2. That website will include information about
  P&G’s satisfaction guarantee, including the availability of purchase price refunds for consumers
  who are dissatisfied with the performance of the wipes. See id.

          As part of this 49-state resolution, the court approved a fee award of $2.15 million for the
  Pettit class counsel. See Ex. A ¶ 28.

         C.      In August 2017, the FTC Closed Its Investigation of P&G’s Flushable
                 Wipes With No Action.

          As this Court will recall, prior to class certification it stayed this litigation and referred
  plaintiff’s claims, including the “appropriate definition of ‘flushable’ wipes and related issues,”
  to the FTC. See Belfiore v. Procter & Gamble Co., 311 F.R.D. 29, 39, 72-80 (E.D.N.Y. 2015). The
  FTC ultimately declined this Court’s referral in a letter from the FTC’s Acting General Counsel,
  explaining that the agency lacks authority to conduct aggregate adjudication of private claims
  and would instead proceed to review flushability claims on a “case-by-case basis.” See Kurtz v.
  Kimberly-Clark Corp., 321 F.R.D. 482, at 504-05 (E.D.N.Y. 2017). As this Court observed in its
  class certification order, the FTC’s review of P&G’s wipes was ongoing when this Court granted
  certification. See id. at 495.

          A few months after this Court’s certification order, the FTC informed P&G that it had
  closed its review of flushability claims made in connection with the Freshmates wipes. See Ex. C
  (Letter from Mary K. Engle, Associate Director, Division of Advertising Practices, Federal Trade
  Commission, to John D. Graubert, Outside Counsel, The Procter & Gamble Co., Re: FTC File No.
  132-3190 (Aug. 29, 2017) (“FTC Letter”)). The FTC Letter indicates that the agency “has
  conducted an investigation into the advertising of flushable wipes by” P&G “for possible
  violations of Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45.” Ex. C at 1. “Upon
  careful review of” the record, the FTC “determined not to recommend enforcement action” with
  respect to Freshmates products. Id. Although the FTC’s action is not “a determination that a
  violation of law did not occur,” the letter also clarifies that the FTC’s investigation “should not be
  construed as a determination that a violation [did] occu[r].” Id. Thus, the FTC Letter concludes
  the administrative review cited throughout this Court’s class certification order.

         D.      T hese Developments Raise Independent Issues of Decertification.

          P&G respectfully submits that its recent settlement, as well as the FTC’s decision to close
  its investigation of P&G and its flushable wipes, raise issues under Rule 23(a) and (b)(3) – aside
  from the injury and causation issues identified by the Second Circuit – as to whether this Court
  should decertify the purported class in the Belfiore case. Plaintiff has held out for certification
  of a New York-only class and seeks statutory damages that are exponentially larger than any
  measure of consumers’ actual damages, but other events have overtaken his case. Given that
  consumers everywhere (including in New York) are now benefitting from a 49-state settlement
  that Mr. Belfiore declined to join, and the FTC has now determined no action is necessary as to
  P&G’s wipes, the New York class should be decertified.
Case 2:14-cv-04090-JBW-RML Document 277 Filed 05/31/19 Page 4 of 4 PageID #: 5958



  Hon. Jack B. Weinstein
  May 31, 2019
  Page 4


        P&G respectfully requests a status conference in the Belfiore case at the Court’s earliest
  convenience to discuss these issues and how the Court would prefer to entertain further
  argument on them.



                                                                    Respectfully submitted,

                                                                       /s/ Cortlin H. Lannin

                                                                    Cortlin H. Lannin

                                                                    Counsel for Defendant
                                                                    The Procter & Gamble Co.


  cc: Counsel of record (via ECF)
